Name: Council Decision (EU) 2019/845 of 17 May 2019 on the position to be taken on behalf of the European Union, within the Working Group on Geographical Indications established by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the adoption of its rules of procedure
 Type: Decision
 Subject Matter: politics and public safety;  marketing;  consumption;  international trade;  Asia and Oceania;  European construction
 Date Published: 2019-05-24

 24.5.2019 EN Official Journal of the European Union L 138/84 COUNCIL DECISION (EU) 2019/845 of 17 May 2019 on the position to be taken on behalf of the European Union, within the Working Group on Geographical Indications established by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the adoption of its rules of procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1) (the Agreement) was concluded by the Union by Council Decision (EU) 2015/2169 (2). The Agreement entered into force on 13 December 2015. (2) Article 15.3(1) of the Agreement establishes the Working Group on Geographical Indications, under the auspices of the Trade Committee established by Article 15.1(1) of the Agreement. (3) Pursuant to Article 15(4) of the rules of procedure of the Trade Committee, adopted by Decision No 1 of the EU-Korea Trade Committee (3), each Working Group may establish its own rules of procedure which shall be reported to the Trade Committee. (4) Rules of procedure of the Working Group on Geographical Indications should be established. (5) It is appropriate to establish the position to be taken on the Union's behalf in the Working Group on Geographical Indications with regard to its rules of procedure, as these rules will be binding on the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Working Group on Geographical Indications as regards the adoption of its rules of procedure shall be based on the draft Decision of that Working Group attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 May 2019. For the Council The President E.O. TEODOROVICI (1) OJ L 127, 14.5.2011, p. 6. (2) Council Decision (EU) 2015/2169 of 1 October 2015 on the conclusion of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (OJ L 307, 25.11.2015, p. 2). (3) Decision No 1 of the EU-Korea Trade Committee of 23 December 2011 on the adoption of the rules of procedure of the Trade Committee [2013/110/EU] (OJ L 58, 1.3.2013, p. 9). DECISION No 1/2019 OF THE EU-KOREA WORKING GROUP ON GEOGRAPHICAL INDICATIONS of ¦ concerning the adoption of its rules of procedure THE EU-KOREA WORKING GROUP ON GEOGRAPHICAL INDICATIONS, Having regard to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1) (the Agreement), Having regard to Decision No 1 of the EU-Korea Trade Committee of 23 December 2011 on the adoption of the rules of procedure of the Trade Committee [2013/110/EU] (2), and in particular Article 15.4 of the Annex thereto, Whereas: (1) Pursuant to Article 15.4 of the rules of procedure of the Trade Committee, adopted by Decision No 1 of the EU-Korea Trade Committee, each Specialised Committee and Working Group may establish its own rules of procedure which shall be reported to the Trade Committee. (2) Rules of procedure of the Working Group on Geographical Indications should be established, HAS ADOPTED THIS DECISION: Article 1 The rules of procedure of the Working Group on Geographical Indications, as set out in the Annex, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Working Group on Geographical Indications Team Leader Head of Unit Ministry of Trade, Industry and Energy of the Republic of Korea Directorate-General for Agriculture and Rural Development of the European Commission Co-chair of the Working Group on Geographical Indications Co-chair of the Working Group on Geographical Indications (1) OJ L 127, 14.5.2011, p. 6. (2) OJ L 58, 1.3.2013, p. 9. ANNEX RULES OF PROCEDURE OF THE WORKING GROUP ON GEOGRAPHICAL INDICATIONS Article 1 Composition and Chair 1. The Working Group on Geographical Indications (the GI Working Group) established pursuant to Article 15.3.1(g) of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (the Agreement) shall perform its duties as provided for in Article 10.25 of the Agreement. 2. The GI Working Group shall be composed of representatives of the Republic of Korea (Korea) on the one hand, and representatives of the European Union, on the other hand. 3. Pursuant to Article 15.3.3 of the Agreement, the GI Working Group shall be co-chaired by representatives of Korea and the European Union. 4. Each co-chair may delegate all or any of the functions of co-chair to a nominated deputy, in which case all references hereafter to the co-chair shall apply equally to the nominated deputy. 5. Each co-chair shall designate a contact point for all matters relating to the GI Working Group. Those contact points shall be jointly responsible for the secretarial duties of the GI Working Group. Article 2 Meetings Pursuant to Article 10.25.2 of the Agreement, the location of the meeting shall alternate between the Parties. The GI Working Group shall meet at a time and a place and in a manner which may include by videoconference, mutually agreed by the Parties, but not later than 90 days after the request by either Party. Article 3 Correspondence 1. Correspondence to the Chairpersons of the GI Working Group shall be forwarded to the contact points for circulation to the members of the GI Working Group. 2. Correspondence may be by any written means, including electronic mail. 3. Pursuant to Article 15 of the Rules of Procedure of the Trade Committee, the Trade Committee shall be informed of the contact points designated by the GI Working Group. All correspondence, documents and communications including the exchange of e-mails between the contact points of the GI Working Group regarding the implementation of the Agreement shall be forwarded simultaneously to the Secretariat of the Trade Committee, the Delegation of the European Union to the Republic of Korea and the Mission of the Republic of Korea to the European Union. Article 4 Agendas for the meetings 1. A provisional agenda shall be drawn up by the contact points prior to each meeting. It shall be forwarded, together with the relevant documents, to the members of the GI Working Group including the co-chairs of the GI Working Group no later than 15 days before the meeting. The provisional agenda may include any item covered by Article 10.25 of the Agreement. 2. Either Party may request items covered by Article 10.25 of the Agreement to be included in the provisional agenda at least 21 days before the meeting. Those items shall be included in the provisional agenda. 3. A last version of the provisional agenda shall be circulated to the co-chairs at least five days before the meeting. 4. The agenda shall be adopted by the co-chairs unanimously at the beginning of each meeting. Any item other than those appearing on the provisional agenda may be placed on the agenda if both co-chairs so agree. Article 5 Requests for modifications of Annexes 10-A or 10-B to the Agreement 1. Either Party may request to add or remove individual geographical indications from Annexes 10-A or 10-B to the Agreement with a letter signed by the co-chair of the concerned Party. 2. Pursuant to Articles 10.25.1 and 10.25.3 of the Agreement, the GI Working Group may decide by consensus to modify Annexes 10-A and 10-B to add individual geographical indications of the European Union or Korea after having completed the relevant procedure referred to in the Agreement. The GI Working Group may also decide by consensus to recommend the addition or removal of geographical indications for final decision in the Trade Committee in accordance with Article 10.21.4, Article 10.24 and Article 10.25. 3. Pursuant to Article 15.3.5 the Trade Committee may undertake the task assigned to the GI Working Group and decide to modify Annexes 10-A and 10-B. Further, pursuant to Article 15.5.2, the Trade Committee may decide to amend Annexes 10-A and 10-B and the Parties may adopt the decision subject to their respective applicable legal requirements and procedures. 4. The Parties, by deciding to modify Annexes 10-A and 10-B, shall endeavour to take due account of the respective interests of both Parties in respect of Geographical Indications. Article 6 Decisions and recommendations 1. The GI Working Group shall adopt recommendations and decisions by consensus as provided for in Article 10.25 of the Agreement. 2. The recommendations of the GI Working Group within the meaning of Article 10.25 of the Agreement shall be addressed to the Parties and shall bear the signatures of the co-chairs. 3. The decisions of the GI Working Group within the meaning of Article 10.25 of the Agreement shall bear the signatures of the co-chairs. Each decision shall provide for the date of its entry into force. 4. Decisions and recommendations adopted by the GI Working Group shall bear a serial number, the date of adoption and a description of their subject matter. Article 7 Written procedure 1. A recommendation or a decision of the GI Working Group may be adopted by written procedure where both Parties agree. The written procedure shall consist of an exchange of notes between the co-chairs of the GI Working Group. 2. The co-chair of the Party proposing the use of the written procedure shall submit the draft recommendation or decision to the co-chair of the other Party, who shall reply, indicating whether he or she accepts or does not accept the draft recommendation or decision. The co-chair of the other Party may also propose amendments or request further time for reflection. If the draft is agreed, it shall be adopted in accordance with Article 6. Article 8 Minutes 1. The draft minutes of each meeting shall be drawn up by the contact points within 21 days from the meeting. The draft minutes shall state the recommendations and decisions adopted and note any other conclusions reached. 2. The minutes shall be approved in writing by both Parties within 28 days from the meeting or by any other date agreed by the Parties. Once approved, two original copies shall be signed by the co-chairs. An original copy of the minutes shall be kept by each co-chair. Article 9 Reports The GI Working Group shall report to the Trade Committee on its activities at each regular meeting of the Trade Committee as provided for in Article 15.3.4 of the Agreement. Article 10 Expenses 1. Each Party shall bear the expenses it incurs in taking part in the meetings of the GI Working Group. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. Article 11 Publicity and confidentiality 1. Unless otherwise decided by the co-chairs, the meetings of the GI Working Group shall not be public. 2. When a Party submits information considered as confidential under its laws and regulations to the GI Working Group, the other Party shall treat that information as confidential as provided for in Article 15.1.7 of the Agreement. 3. Each Party may decide on the publication of the decisions and recommendations of the GI Working Group in its respective official publication.